Citation Nr: 1121065	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the RO in St. Louis, Missouri, which denied entitlement to service connection for coronary artery disease and hypertension.

The Board remanded this case in March 2009 to provide the Veteran with a VA examination in connection with his claims.  In a December 2010 decision, the Board granted service connection for coronary artery disease and remanded the hypertension claim for additional development.  The case returns for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant's primary contention is that his service-connected diabetes mellitus, type 2, has caused or aggravated his coronary artery disease and hypertension. The Board has concluded that service connection is warranted for coronary artery disease, as discussed above.

The RO sent the Veteran for a VA examination on the question of secondary service connection.  A January 2004 opinion was offered that agreed with the causation of CAD and hypertension by diabetes mellitus, but did so on the basis of mistaken dates of onset.  The examiner at the time indicated that diabetes mellitus had onset several years prior to the dates shown in the private medical evidence and that the onset of CAD and hypertension were several years later than reflected by the evidence of record.  An April 2004 opinion indicated that, given the correct dates of onset, namely that the Veteran's CAD and hypertension were extant by early 1994, but his diabetes mellitus was not diagnosed until 1998.  Accordingly, the examiner concluded that the CAD and hypertension were not related to the appellant's diabetes mellitus.

The Board remanded this case in March 2009, to obtain an opinion as to whether or not the Veteran's hypertension was directly incurred in service and whether the appellant's coronary artery disease had been aggravated by hypertension, if that condition had been directly incurred in service.  The Veteran was seen for an August 2009 VA examination.  The examiner concluded that the Veteran's hypertension was not at least as likely as not incurred in active service.

At the time of the Board's March 2009 remand, there was no suggestion in the record that the Veteran's coronary artery disease might be service connectable on a presumptive or direct basis.  Thus, the Board's March 2009 examination request did not ask that the examiner determine if the Veteran's hypertension had been aggravated by his coronary artery disease.  Service connection has now been granted for that condition.  In December 2010, the Board remanded to supplement the August 2009 VA examination and opinion to determine whether the Veteran's hypertension has been caused or aggravated by his coronary artery disease.

The Veteran was seen for a January 2011 VA examination.  The examiner reviewed only the Veteran's VA treatment records at that time.  The examiner indicated that the Veteran's hypertension was not caused or aggravated by his coronary artery disease or his diabetes mellitus, type 2, as it had pre-existed both conditions for years and was likely an essential form of hypertension.  The examiner provided an addendum, also in January 2011, after reviewing the Veteran's claims file.  The examiner reviewed the claims file and noted many conflicting time frames.  The examiner indicated that coronary artery disease per se is not an etiologic factor in hypertension and there was episodic evidence of hypertension existing many years prior during the Veteran's active service.  Again, the examiner indicated that the Veteran's hypertension was not caused or aggravated by his coronary artery disease.

The Board finds that the January 2011 VA examination report and addendum are inadequate for ratings purposes.  The examiner's rationale for his opinion is that the hypertension pre-existed the other service-connected disabilities and that coronary artery disease is not an etiological factor for hypertension.  This is adequate on the limited question of causation, but not as to aggravation.  The examiner offers no explanation, when, as he notes in the January 2011 addendum, the Veteran had consistent treatment for his hypertension beginning in 2004, after diagnosis of both coronary artery disease and diabetes mellitus, type 2.  The Board is unable to resolve this question without a medical opinion.  The Board must remand, yet again, for a medical opinion as to aggravation of hypertension by the Veteran's service-connected disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

The Board notes that the Veteran has already undergone an examination and that the inadequacy of the January 2011 VA examination report and addendum is in the rationale.  Thus, the Board remands only for an additional opinion to address the aggravation question.  The Board instructs that the claims file and this Remand be sent to the examiner who performed the January 2011 VA examination for further clarification, if possible.  If the examiner determines that additional examination is necessary, such an exam should be scheduled.  


Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who provided the October 2009 VA examination report for a further opinion in accordance with this Remand to determine whether the Veteran's hypertension has at least as likely as not been aggravated by his service-connected coronary artery disease or diabetes mellitus, type 2.  The entire claims folder and a copy of this REMAND must be made available to the physician.  Should further physical examination be necessary to reach an opinion, the Veteran will be scheduled for such an examination.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


